DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission dated 09/21/2022 has been entered. Claims 1-10 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2938468 (Kece hereinafter) in view of US 2008/0067882 (Murata hereinafter).
Regarding claim 1, Kece teaches a vacuum pumping system that discloses a pump comprising a pump housing (Housing 34 in Figure 1) in which a pump inlet (Inlet 48) and a pump outlet (Outlet 52) are defined and in which a stationary pump stator is received (Evident from Figures 1 and 2), said pump stator defining a pumping chamber in which a pump rotor is arranged (Stator formed by the inner wall of 34 which the vanes of the rotor 15), said pump stator and said pump rotor cooperating with each other for pumping a fluid from said pump inlet to said pump outlet (Column 4 Lines 5-14); an oil source connected to the pumping chamber and configured to supply oil for lubricating the vacuum pump (Column 3 Lines 25-40 details the oil being supplied for lubrication); and a motor comprising a motor stator and a motor rotor (Motor stator 16 and rotor 15), said motor stator and said motor rotor cooperating with each other for driving in rotation said pump rotor (Column 2 Likes 57-63), wherein said motor rotor and said motor stator are received in said pumping chamber of said vacuum pump (Figures 1 and 2), and said motor stator is at least partially surrounded by said pump rotor (Evident from Figure 2).
Kece is silent with respect to an oil tank connected to the pumping chamber and configured to supply oil for both lubricating and cooling the vacuum pump. Kece does disclose the use of a separate cooling system of water from the oil lubrication system (Column 3 Lines 5-24).
Murata teaches a cooling and lubricating system that discloses using a single fluid system for cooling and lubricating a motor (Oil tank 310 in Figure 1 with stator 701 and rotor 706 per ¶ 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two liquid cooling and lubricating system of Kece with the single fluid cooling and lubricating system of Murata to simplify the system by using a single cooling and lubricating fluid. 
Regarding claim 8, Kece’s modified teachings are described above in claim 1 where the combination of Kece and Murata would further disclose said vacuum pump is a rotary vane vacuum pump comprising one or more vanes (Evident from Figures 1 and 2 of Kece).
Regarding claim 9, Kece’s modified teachings are described above in claim 1 where the combination of Kece and Murata would further disclose that one or more pipes extend through said motor stator and project into said oil tank, said one or more pipes being made of a thermally conductive material (Kece shows the pipes 27 [interpreted as tubing/passages] within the stator and per the combination will be connected to the oil tank, furthermore, the pipes will have a degree of thermal conductivity).
Regarding claim 10, Kece’s modified teachings are described above in claim 9 where the combination of Kece and Murata would further disclose said one or more pipes are provided with a plurality of radial orifices at either or both of the axial ends of said motor stator (Kece shows the equivalent pipes with radial orifices that pass through the stator).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2938468 (Kece) in view of US 2008/0067882 (Murata) and further in view of JP 2008-231947 (Talayuki hereinafter). 
Regarding claim 2, Kece’s modified teachings are described above in claim but are silent with respect to said pump rotor is at least partially made as a hollow body, whereby a cavity is defined inside said pump rotor, and wherein said motor stator and said motor rotor are arranged in said cavity.
However, Takayuki teaches a vane pump that discloses an internal motor with a pump rotor and a motor rotor (Pump rotor 3 and motor rotor 9), wherein said pump rotor is at least partially made as a hollow body (Evident from Figure 1), whereby a cavity is defined inside said pump rotor, and wherein said motor stator and said motor rotor are arranged in said cavity (Figures 1 and 2 of Takayuki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined rotors of Kece with the separate motor and pump rotor of Takayuki since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 3, Kece’s modified teachings are described above in claim 2 where the combination of Kece, Murata, and Takayuki would further disclose that said motor rotor is integral with or fastened to an inner surface of said cavity and said motor stator is received in said cavity (Per the combination of Kece and Takayuki, the motor rotor would be attached to the inner cavity wall of the pump rotor of Kece).
Regarding claim 4, Kece’s modified teachings are described above in claim 3 where the combination of Kece, Murata, and Takayuki would further disclose that said inner surface of said cavity is a cylindrical surface and said motor rotor is made as a hollow cylindrical body integral with or fastened to said inner surface (Evident of Kece with the teachings of Takayuki).
Regarding claim 5, Kece’s modified teachings are described above in claim 3 where the combination of Kece, Murata, and Takayuki would further disclose that said inner surface of the cavity is a cylindrical surface and said motor rotor comprises a plurality of separate elements which are arranged substantially parallel to a longitudinal axis of said pump rotor and are spaced apart from one another along the circumference of the inner surface (Kece’s motor rotor made of the slots 53 and conductors 54).
Regarding claim 6, Kece’s modified teachings are described above in claim 1 but are silent with respect to said motor rotor comprises one or more permanent magnets and said motor stator comprises a body made of a ferromagnetic material and provided with radial arms carrying one or more corresponding windings.
However, Takayuki teaches an electric motor with an outer rotor and inner stator that discloses the motor rotor comprises one or more permanent magnets (Magnet 9) and said motor stator comprises a body made of a ferromagnetic material (Stator 5 with coils 16) and provided with radial arms carrying one or more corresponding windings (Evident from the plurality of coils 16 in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the motor of Kece with the motor of Takayuki to obtain the well-known and predictable result of driving the pump.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2938468 (Kece) in view of US 2008/0067882 (Murata) and further in view of US 9316229 (Tamaoka hereinafter).
Regarding claim 7, Kece’s modified teachings are described above in claim 6 but are silent with respect to said one or more permanent magnets are made as slabs which are arranged substantially parallel to a longitudinal axis of said pump rotor and are spaced apart from one another along the circumference of an inner surface of said cavity pump rotor.
However, Tamaoka teaches an electric motor that discloses the use of a plurality of rotor magnets (Rotor magnets 53 column 6 Lines 6-14). The magnets of Takayuki are seen as slabs and are arranged substantially parallel to a longitudinal axis of said pump rotor and are spaced apart from one another along the circumference of an inner surface of said cavity pump rotor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor magnets of Kece and Takayuki with the plurality of magnets of Tamaoka to allow for individual magnets to be replaced during repairs instead of the entire magnetic unit. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746